Deen, Presiding Judge,
dissenting.
My reading of the record and of relevant law compels me to dissent from the majority opinion, for the ensuing reasons. OCGA § 36-82-105 expressly limits claims on public payment bonds to those filed within one year of the “completion of the contract and the acceptance of the public . . . work by the proper authorities.” Both parties admit that the work in question was accepted by DOT more than one year before Rome Concrete’s suit was filed. The issue on appeal involves the interpretation of the statutory language; that is, does completion of the contract occur when the contractor’s work is finished or when the governmental agency’s files are closed?
It has long been held in Georgia that the limiting language of this statute must be strictly construed. See National Surety Corp. v. Wright, 70 Ga. App. 838 (29 SE2d 662) (1944). In American Surety Co. v. Ed Smith & Sons, 100 Ga. App. 658 (112 SE2d 211) (1959), work on a highway project was accepted July 29, 1955; final payment was made November 26, 1957; and the subcontractor’s suit was filed November 4, 1958. This court held that the action was barred by the statute of limitations and observed, at 659, that “no action could be instituted on a bond after one .year from the completion of the contract and the acceptance of the work involved in the contract. This court declines to extend a Code section so as to make the meaning other than the unequivocal language thereof. ... To our minds there is only one construction of [this Code section], and that is to construe it as written. The language is plain and unequivocal.” Accord Standard Oil Co. of N. J. v. Jasper County, 53 Ga. App. 804 (187 SE 307) (1936).
Completion of the work by the contractor must occur before the DOT is in a position to consider accepting it;1 the order of the words in the statute reflects this necessity, and there is evidence of record that, in practical terms, this is how DOT operates. Georgia cases have *885consistently beén decided on the assumption that the statute of limitations begins to run on the date when the work is accepted by the appropriate authority, such acceptance necessarily being preceded by total or substantial completion of the work contracted for, regardless of when final payment is actually made and regardless of that authority’s internal practice regarding the technical closing of its files.
In National Surety Corp. v. Wright, 70 Ga. App. 838 (29 SE2d 662) (1944), the issue was whether the statute applied when a contract was cancelled before the work contracted for was completed. This court alluded, at 840, to the fact that the cancellation occurred “before the project was completed” and went on to cite the statute as “mak[ing] no mention of a cancellation” and “fix[ing] the one-year limitation from the ‘completion’ and ‘acceptance’ of the project.” This holding would make no sense if the definition of “completed” urged by appellee were the one intended by the statute.
In Sam Finley, Inc. v. Interstate Fire Ins. Co., 135 Ga. App. 14 (217 SE2d 358) (1975), the primary issue was whether an amendment to the complaint related back to the time of the original, thereby necessitating a determination of whether the action against the party named in the amendment was barred by the statute of limitation. The limitations issue was framed by this court, in pertinent part, in these words: “[N]o suit or action shall be commenced ... by any claimant after the expiration of one year following the date on which the principal [i.e., the contractor] ceased work on such contract.” (Emphasis supplied.) In Finley we are told, at 14, that “the general contractor had completed the work . . . [between] June 21, 1972 . . . [and] . . . Aug. 22, 1972.” The complaint was filed June 19, 1973, and the amendment was filed November 14, 1973. In holding that in the peculiar circumstances of the case the amendment did relate back, the court ruled that the suit was filed within the statutory period — that is, within one year of the date when the contractor finished his work on the contract. See 119 ALR 255 et seq. for similar holdings in other jurisdictions.
As we have pointed out, supra, the record sub judice shows that DOT accepted the contractor’s work as of June 3, 1983, one year and twenty-six days before appellee filed suit. The record also contains the affidavit of the administrative assistant in DOT’s Contracts Administration office to the effect that completion of the work precedes its acceptance by the department and that on its internal records DOT designates as “Open” certain contracts (including those where bankruptcy is involved, as in the instant case) after the work has been completed and it has been finally accepted by DOT.
I find no reason, or authority, for departing from this reasonable and well-settled interpretation of OCGA § 36-82-105. I respectfully dissent.
*886I am authorized to state that Judge Carley joins in this dissent.

 “Completion” may mean either total completion or substantial completion, with only punch-list type items remaining to be done.